UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1682


NELSON RODRIGUEZ, a/k/a Nelson Rodriguez Rodriguez, a/k/a
Frankie Ramirez, a/k/a Frankin Ramirez,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 29, 2016             Decided:   October 3, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Petition denied in part, dismissed in part by unpublished per
curiam opinion.


Nelson Rodriguez, Petitioner Pro Se. Robbin Kinmonth Blaya, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Nelson Rodriguez, a native and citizen of Honduras, petitions

for review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the immigration judge’s denial of his

requests for withholding of removal and protection under the

Convention Against Torture.

       On appeal, we confine our review to the issues raised in the

petitioner’s informal brief.          See 4th Cir. R. 34(b).        Here, the

agency denied Rodriguez’s application for withholding of removal

on the ground that he failed to demonstrate a nexus between his

fear of persecution and a protected ground. In his informal brief,

Rodriguez fails to challenge the basis for the agency’s denial of

withholding    of     removal   and   has   therefore   forfeited   appellate

review.    See Suarez-Valenzuela v. Holder, 714 F.3d 241, 248-49

(4th   Cir.   2013)    (deeming   issues    not   raised   in   opening   brief

waived); Niang v. Gonzales, 492 F.3d 505, 510 n.5 (4th Cir. 2007)

(same).    We therefore deny the petition for review in part.

       We lack jurisdiction to consider Rodriguez’s challenges to

the immigration judge’s denial of his request for protection under

the Convention Against Torture on the ground that he failed to

exhaust his administrative remedies.              See 8 U.S.C. § 1252(d)(1)

(2012); Massis v. Mukasey, 549 F.3d 631, 638-40 (4th Cir. 2008).

We therefore dismiss this portion of the petition for review.



                                        2
     Accordingly, although we grant leave to proceed in forma

pauperis, we deny in part and dismiss in part the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                         PETITION DENIED IN PART;
                                                DISMISSED IN PART




                                3